                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

COREY MILLEDGE,

               Plaintiff,

v.                                       Case No. 3:17-cv-483-J-39MCR

KENNETH S. TUCKER, et al.,

               Defendants.
______________________________

                                 ORDER


     1.   Plaintiff’s   Objection   (Doc.   141;   Objection)   to   the

Magistrate Judge’s Order on his Motion to Compel is SUSTAINED to

the extent Defendant Woodall is directed to supplement the response

to Interrogatory #21. Plaintiff objects to the denial of his motion

to compel (Doc. 140), arguing Defendant Woodall did not attempt to

obtain information responsive to the interrogatory from sources

under his1 control. See Objection at 2. In Interrogatory #21,

Plaintiff requested the following from Defendant Woodall: “the

name, rank and identification number of each officer and inmate

who saw or heard or was in a position to see or hear or who is

believed to have information about the incident [that] occurred on




1 Plaintiff refers to Defendant Woodall as a male. A review of the
exhibits Defendants filed in support of their motion for summary
judgment indicates Defendant Woodall may be female. See Doc. 139-
1 at 4. The Court will continue to use the male pronoun given
Plaintiff’s indications that this Defendant is male.
June 22, 2012.” Defendant Woodall responded as follows: “As I did

not witness either use of force, I am not aware of any officers or

inmates who may or may not have been able to witness the uses of

force themselves.” See Plaintiff’s Motion to Compel, Exhibit A

(Doc. 118-1).

     If true, asserting lack of knowledge or an inability to

recollect   information,   is   an     acceptable    discovery     response.

However, an answering party must provide complete responses and

may not “ignore information immediately available to him or under

his control.” Essex Builders Grp., Inc. v. Amerisure Ins. Co., 230

F.R.D. 682, 685 (M.D. Fla. 2005). “As a general rule a party in

answering   interrogatories     must     furnish    information    that   is

available to [him] and that can be given without undue labor and

expense.” 8B Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 2174 (3d ed. 2019). As such, a party

answering an interrogatory must do so without evasion and “in

accordance with information that the answering party possesses

after due inquiry.” Id. § 2177.

     Upon review, Defendant Woodall’s response to Interrogatory

#21 fails to indicate what steps, if any, were taken to obtain the

requested   information.   Accordingly,       it    is   unclear     whether

Defendant Woodall satisfied his obligation under the relevant

Rules of Civil Procedure. Therefore, the Court directs Defendant

Woodall to furnish a supplemental response to Interrogatory #21 by

                                     2
June 14, 2019. If Defendant Woodall did not previously make a

reasonable inquiry to obtain information that is available to him

or under his control, he must do so, and he must disclose to

Plaintiff    any     non-privileged       responsive       information    obtained

through such inquiry. If Defendant Woodall maintains he has no

responsive information (after undertaking a reasonable inquiry),

he   must   verify    under   oath   the      steps   he   took    to   obtain   the

information Plaintiff requested.

      2.    Plaintiff’s Motion for Compliance (Doc. 143; Motion to

Comply) is DENIED. Plaintiff asserts Defendants have not complied

with the Court’s Order (Doc. 140) granting his motion to compel

(Doc. 120), in which the Court directed Defendants to afford

Plaintiff twelve additional hours to review his medical and mental

health records previously disclosed through discovery. See Motion

to Comply at 2. In his motion to compel (Doc. 120), Plaintiff asked

for additional time to review records previously disclosed and

asked that his call-outs not be combined with those in his other

case pending before this Court.

      Plaintiff acknowledges he was provided additional time to

review his medical and mental health records, but he disputes the

number of records disclosed. Id. Plaintiff states he was not

provided    all    records     within     the    control    and    possession    of

Defendants    from    the     date   of    the   incident     to    the   present,

maintaining he was provided records for only 2012 and 2013. Id.

                                          3
See also Notices (Docs. 144, 145). Plaintiff believes Defendants

have additional records because defense counsel subpoenaed medical

and     mental   health   records    from       the    Florida      Department   of

Corrections ranging from January 1, 2013 through the date of the

subpoena. See Notice (Doc. 145).

      Defendants certify they have complied with the Court’s Order,

see Notice of Compliance (Doc. 142), and that they do not possess

the number of medical records Plaintiff maintains they do, as

related to this case, see id. See also Response to Motion (Doc.

147). Defendants attach to their Notice of Compliance call-out

records, confirming Plaintiff reviewed records on three separate

days for a total of over twelve hours and by the deadline set by

the Court (Doc. 142-1). Defendants certify they have provided all

records they have in their possession that relate to this case

(not the other case Plaintiff has pending before this Court), and

the   records    provided   are     the       same    ones   they    provided    for

Plaintiff’s review on previous occasions. See Notice of Compliance

at 1.

      Upon review, the Court concludes Defendants have complied

with the Court’s Order (Doc. 140). Plaintiff was afforded twelve

hours to review his medical and mental health records that were

previously made available to him, and his call-outs were not

combined with call-outs in his other case.



                                          4
     3.   Plaintiff’s Motion to Stay all Proceedings (Doc. 146) is

DENIED as moot. Plaintiff asks the Court to stay the proceedings

until Defendants comply with the Court’s Order granting his motion

to compel for additional time to review his medical and mental

health records. As addressed in this Order, the Court finds

Defendants have complied.

     4.   The Court sua sponte extends Plaintiff additional time

to comply with its Order (Doc. 140). By July 5, 2019, Plaintiff

should file either an amended response to Defendants’ Motion for

Summary Judgment (Doc. 128) or a notice of his intent to stand on

his already-filed response and exhibits (Docs. 135, 136).

     DONE AND ORDERED at Jacksonville, Florida, this 3rd day of

June, 2019.




Jax-6
c:
Corey Milledge, #Q12023
Counsel of Record




                                5
